1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
9
10   CHERYL ANN MARTIN,                      ) Case No.: EDCV 19-01749-KS
                                             )
11                 Plaintiff,                )
                                             ) ORDER AND JUDGMENT OF
12         vs.                               ) DISMISSAL
                                             )
13                                           )
     ANDREW SAUL,
                                             )
14   Commissioner of Social Security,        )
                                             )
15                                           )
                   Defendant.                )
16                                           )
                                             )
17
18         Pursuant to the parties’ Stipulation for Dismissal that was filed on March 24,
19   2020, IT IS HEREBY ORDERED AND ADJUDGED that the above captioned
20   matter is dismissed with prejudice, each party to bear its own fees, costs, and
21   expenses.
22
23   DATE:       March 25, 2020
24                                         ___________________________________
                                                  KAREN L. STEVENSON
25                                         UNITED STATES MAGISTRATE JUDGE
26

                                             -1-
